DETAILED ACTION
	This office action is in response to the amendment filed on March 18, 2021.  In accordance with this amendment, claims 1, 2, 7, and (withdrawn) claim 11 have been amended.  The amendments to the specification are acknowledged.
Claims 1-20 remain pending (claims 11-20 remain withdrawn from consideration as being related to non-elected Groups).  It is noted that Applicant should continue to amend independent claim 11 in the same capacity as independent claim 1.  If this condition is met, the Examiner will consider rejoining claims 11-19 upon allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.  Although claim 20 will not be rejoined upon allowance, claims 11-19 remain and should be amended concurrently with claim 1 (at least claim 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stenberg et al. US 2017/0307886 A1 (which has matured into U.S.P. No. 10,197,804 B2), and further in view of Tervo et al. US 2019/0056591 A1.
Stenberg et al. US 2017/0307886 A1 teaches (ABS; Figures 7A, 7B, 8A, 8B, 9, 10, 11, 13A, 13B, 14; corresponding text, in particular paragraphs [0071] – [0086]; Claims, in particular 1-15) an imaging waveguide 700a (many embodiments, using Figs. 7A-7B for these example reference numbers) comprising: a substrate 750a for guiding image light therein by total internal reflection (TIR) (para [0072]); an input grating 760a (as “DOE” or other types of “gratings” throughout other embodiments) supported by the substrate for coupling the image light into the imaging waveguide (as in Figs. 7A-7B at 714a/716a at left, but other examples are given toward an eye of a user/viewer); a first output grating 762a supported by the substrate and spaced apart from the input grating for coupling the image light (714a/716a at right) out of the imaging waveguide capable of observation by a user (Stenberg claim 8, for example); and a gap filling overcoat 1380b (as in Figs. 13B and 14, for example embodiments) formed on and within at least one of the DOE / grating elements, which allows for rainbow effects of the grating to be reduced (para [0082] “rainbow effect” is a known problem in the art in the field of view, also Stenberg claim 4 for “increasing uniformity” in an image which is similar to problems of ghost images or rainbow effects), for at least the output grating element (Stenberg dependent claim 8 in view of claim 1).
Regarding independent claim 1, Stenberg does not expressly and exactly teach one single embodiment in which the “gap filling overcoat” is shown on and within the output DOE / grating but not on or within the input DOE / grating.  However, the claims implied manner that the “gap filling overcoat” can be applied to any number of combinations, having the “gap filing overcoat” applied to the output (only), applied to the input (only), applied to both the input and the output.  See claim 1 of Stenberg in view of dependent claim 8 (output only), and also dependent claim 7 (input only).  As such and for these reasons, Stenberg cannot meet the strict literal requirements of anticipation under 35 U.S.C. 102.  However, independent claim 1 would have been obvious (under 35 U.S.C. 103) based on the teachings from Stenberg, teachings from Tervo ‘591, and how one having ordinary skill in the art at the time of the effective filing date would have viewed the teachings of these prior art references.  The “obvious to try” rationale of KSR is particularly applicable because there are only 3 choices of application of the gratings in Stenberg based on claims 1, 7, and 8.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). 
For example, Tervo et al. US 2019/0056591 A1 teaches (ABS; Figures 2, 3, 4A-4C; corresponding text, in particular paragraphs [0016] – [0054]; Claims) an imaging waveguide 250 (Figs. 2-3) comprising: a substrate (at least defined by 4 optical surfaces 203/204/205/206) for guiding image light B1 (from display module 290) therein by total internal reflection (TIR; [0028]); an input grating 210/301 supported by the substrate for coupling the image light into the imaging waveguide; an output grating 305 (or 303, vice versa) supported by the substrate and spaced apart from the input grating for coupling the image light guided in the substrate out of the imaging waveguide for observation by a user 280 ([0029]); and a gap filling overcoat or overlayer 405/405a (Fig. 5, paras [0051] – [0055]; “at least one”) formed on an within the output grating but not on or within the input grating (disclosure of paras [0042] and [0051] – [0055] implies that output grating 305; because coating or overlaying the input grating may cause unwanted errors).  Tervo expresses a known problem, and motivation for “trying” in KSR because Tervo recognizes that a coating or covering for the input grating may lead to optical signal degradation.  
Since Stenberg and Tervo are both from the same field of endeavor, the purpose disclosed by Tervo (and also implied by language in Stenberg itself) would have been recognized in the pertinent art of Stenberg.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Tervo, to use the coating / overlayer on the output grating only (which is also implied by the claim language of Stenberg (claims 1, 8 (and 7)), and not applied to the input grating, in the device of Stenberg, to improve optical out-coupling efficiency of output grating, but also to maintain input optical coupling efficiency of the input grating (by eliminating unwanted errors that may be caused on the input grating formation), as an “obvious to try” and without undue experimentation and required merely common skill.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Based on Stenberg itself, there are only 3 combinations “to try”, the overcoat (1) on the output DOE / grating only (as in claim 8), (2) the overcoat on the input DOE / grating only (as in claim 7), or (3) the overcoat on both input and output (reading claim 1 by itself, or using common sense reading claims 7 and 8 recognizing the problems discussed by Tervo).  One having ordinary skill in the art would have recognized the problems that an overcoat / overlayer may have caused on the input grating element when viewing the 
 
Regarding dependent claim 2, based on the combination of claim 1, and viewing Tervo, a second output grating 303 (or 305, vice versa) is shown in Figs. 2-3 of Tervo and may also be coated as with the first output (para [0042], in view of paras [0051] – [0055]), but also coating a 2nd output grating is implied by the combination and reasons for coating found in Stenberg.  Accordingly claim 2 is found obvious.  KSR.
Regarding claim 3, the substrates of both Stenberg and Tervo are plano-parallel in operation (Figs. cited of Stenberg and Tervo Figs. 2-3).
Regarding claim 4, although gap filling coatings of Stenberg are not disclosed between 1.40 and 1.80 at 500 nm, the coating of aluminum dioxide found in Tervo is disclosed as being between 1.4-1.8 refractive index at 500 nm wavelength (para [0041]; material about 1.77 RI).  Accordingly, using such type of material for a coating would have been an obvious design choice for a usable material.  KSR.  One having ordinary skill in the waveguide art would have recognized common and usable materials to improve RI contrasts with gratings.
Regarding claim 7, the output grating(s) of both Stenberg (para [0038]) and Tervo 303/305 can be surface relief diffraction grating type (para [0004], [0033], [0052).
Regarding further dependent claims 5, 6, and 8-10, the combination of Stenberg et al. ‘886 and Tervo et al. ‘591 does not expressly and exactly teach these design tolerances and specifications for the chosen material(s) of the overcoating.  For example, claims 5-6 relate to “haze” and “absorption of EM radiation” at prescribed wavelength ranges, while claims 8-10 relate to the chosen material for the overcoat with 
At the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use overcoat materials to improve haze and absorption functionality (claims 5-6) or to choose selectable materials for the overcoat to include desired precursor materials (claims 8-10) because Applicant has not disclosed that using such features of the material of the overcoat would provide any advantage, be used for any particular purpose, or solve any stated problem, when viewing the close prior art of Stenberg/Tervo.  One of ordinary skill in the art, furthermore, would have expected Stenberg/Tervo to perform equally well with such chosen materials for the overcoat because these claim terms, and functional results to allow for optical coupling out of the grating to the viewer’s eye, would have been easily recognized and integrated into the optical waveguide of Stenberg/Tervo to allow for similar features as described by Stenberg/Tervo using an overcoat function of the diffraction grating as in paragraphs [0042] – [0055].  Additionally, Stenberg/Tervo clearly makes obvious all base structure of independent claim 1.  Therefore, it would have been an obvious matter of design choice to modify Stenberg/Tervo to obtain the invention as specified in claims 5, 6, and 8-10, by selecting a preferred material.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  For these reasons, each dependent claims 5, 6, and 8-10 are found obvious over Stenberg/Tervo, standing alone.  

Response to Arguments
Applicant’s arguments with respect to amended claim 1 (see amendment and remarks on pages 7-16 filed March 18, 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment to independent claim 1 have necessitated the shift in rejection to use Stenberg et al. ‘886 as the primary reference in the 35 U.S.C. 103 rejections above to claims 1-10.  Tervo ‘591 is the secondary reference in this rejection.

This office action is made FINAL to claims 1-10.  Applicant should continue to amend withdrawn independent claim 11 concurrently to any amendments to independent claim 1.  If these conditions are met, and claim 1 is eventually allowed, the Examiner will rejoin independent claim 11 (and dependent claims 12-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  PTO-892 form references B-D:

-References B and C to Stenberg are each pertinent to output diffractive elements and address rainbow effects in DOE’s or gratings (‘887 para [0065] and ‘870 column 12, lines 9-26).
-Reference D to Lowney is pertinent to a waveguide with staggered exit pupils.

Applicant's amendment on March 18, 2021 has necessitated any new ground(s) of rejection, or shifts in rejection, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             April 28, 2021